USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
GEHAD ELSAYED and LAILA IBRAHIM, on DOC #: —___
behalf of themselves and others similarly situated, DATE FILED: _ 12/11/2019 __
Plaintiffs,
-against- 18 Civ. 10566 (AT)
CITY OF NEW YORK; NYPD Officer CHENISE ORDER

BRODIE (Shield No. 28113); and NYPD Officers
John and Jane Doe # 1, 2, 3, etc.,

Defendants.
ANALISA TORRES, District Judge:

 

 

In light of the settlement conference scheduled for December 16, 2019 before the
Honorable Katherine H. Parker, ECF No. 50, and Judge Parker’s order staying discovery through
the date of the settlement conference, ECF No. 48, the case management conference scheduled for
December 16, 2019 is ADJOURNED sine die.

SO ORDERED.

Dated: December 11, 2019
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
